Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on October 21, 2021 has been entered.

Applicant’s Amendment dated October 21, 2021 has been carefully considered, but is non-persuasive. The claims have been amended to overcome the rejections under 35 USC 112(b) as set forth in the Final Rejection. Correction of these matters is noted with appreciation.

Applicant has argued with regard to the claim limitation interpretation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, that “energy source”, “energy source device”, and “first clutch mechanism” do not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Applicant has cited MPEP 2181 as support, and argued that these terms do not include “means”, “step”, or a nonce word. Applicant has further argued that “a person of ordinary skill in the art would understand “energy source,” “energy source device,” and “first clutch mechanism” to denote structures. In fact, an element without structure cannot provide energy, which the claimed energy source and energy source device are required to do. Furthermore, an element without Intellectual Ventures II LLC v. BITCO Gen. Ins. Corp. noted that a description of the term in structural terms in the specification is a factor weighing against invoking 35 U.S.C. § 112(f). On pages 12-14 of Applicant’s Remarks, Applicant describes the structure in the specification comprising the energy storage and the energy storage device. On pages 14-15 of Applicant’s Remarks, Applicant describes the structure in the specification comprising the clutch mechanism, and has argued that the term “clutch mechanism” is a well-recognized as a structural term in the mechanical art.

Respectfully, these arguments are non-persuasive. While it is agreed that these terms do not recite “means” or “step”, they are nonce words. 

Claims 17 and 27 use the generic placeholder “an energy source” coupled with the functional language of “providing energy to the first clutch assembly and the first rotor assembly” without reciting sufficient structure to perform the recited function, and the generic placeholder is not preceded by a structural modifier. These phrases meet the 3-prong analysis set forth in MPEP 2181(I), namely: 
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.

The claim limitation “an energy source” is a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function. Therefore, prong A is met.

The generic placeholder is modified by functional language linked by the recited function in “providing energy to the first clutch assembly and the first rotor assembly”. Therefore, prong B is met.

The generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. Therefore, prong C is met.

Claim 23 and 31 use the generic placeholder “a first clutch mechanism” coupled with the functional language of “to engage and disengage the first rotor assembly to and from the first accessory assembly”, without reciting sufficient structure to perform the recited function, and the generic placeholder is not preceded by a structural modifier. These phrases meet the 3-prong analysis set forth above in MPEP 2181(I). 


The generic placeholder is modified by functional language linked by the transition word “for” along with the recited function of “to engage and disengage the first rotor assembly to and from the first accessory assembly”. Therefore, prong B is met.

The generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. Therefore, prong C is met.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. The corresponding structure described in the specification as performing the claimed function of the driving mechanism is a pitch driving gear (paragraph 29).


Applicant has also cited Intellectual Ventures II LLC v. BITCO Gen. Ins. Corp. on page 12 of Applicant’s Remarks, for the finding that “storage device” was not subject to an interpretation under 35 U.S.C. § 112(f), and the finding that a description of the term in structural terms in the specification is a factor weighing against invoking 35 U.S.C. § 112(f) , which are relied upon to support Applicant’s arguments. 



Applicant has argued with regard to the claim rejections under 35 U.S.C. 102(a)(1) based on Nelson 4,733,529 that “The Office Action alleges that, in Step 60 of Nelson anticipates decoupling of the first accessory assembly and the first rotor assembly occurs at or below a first speed threshold because “Nelson discloses that the decoupling occurs at the first speed threshold.” This is a mischaracterization of the teachings of Nelson. The inquiry set forth in Step 60 is “RPM > A,” which requires the RPM to be greater than threshold A and explicitly excludes “at threshold A.” 
Nelson explicitly states that, “[i]f outside forces, such as wind gusts, complement the motor 30 in turning the turbine, the turbine may spin at a speed greater than that which the motor 30 is turning,” and that, “[i]n that case, the coupler system 26 will slip allowing the turbine to rotate freely (step 60).” That is, the slippage only occurs when the turbine spins at a speed greater than the motor speed. As such, Nelson fails to teach decoupling the first accessory assembly and the first rotor assembly occurs at or below a first speed threshold. 


Respectfully, these arguments are non-persuasive as to patentability. As set forth previously, Nelson discloses a method of mitigating thermal bowing in an unnumbered gas turbine engine, the method comprising: decoupling a first accessory assembly (the first accessory assembly is attached to accessory shaft 20) from a first rotor assembly (the turbine) via a first clutch assembly 26 disposed between the first accessory assembly and the first rotor assembly, wherein decoupling the first accessory assembly and the first rotor assembly occurs at a first speed threshold (step 60); and flowing a fluid (the fluid provided by wind; see column 3, lines 61-64 and column 6, lines 61-65, for example) through the gas turbine engine to induce rotation of the first rotor assembly decoupled from the first accessory assembly (claim 12). Note that claim 12, for example, requires decoupling the first accessory assembly and the first rotor assembly occurs at or below a first speed threshold, and Nelson discloses that the decoupling occurs at the first speed threshold. Column 6, lines 61-65 of Nelson specifically state “If outside forces, such as wind gusts, complement the motor 30 in turning the turbine, the turbine may spin at a speed greater than that which the motor 30 is turning.  In that case, the coupler system 26 will slip allowing the turbine to rotate freely (step 60).”  This supports that decoupling the first accessory assembly and the first rotor assembly occurs at the first speed threshold (step 60).

Applicant has argued with regard to the claim rejections under 35 U.S.C. 102(a)(1) based on Clauson 9,664,070 (figure 3) that “The Office Action alleges that the clutch 64 of Clauson 
 However, the only disclosure of the operation of the clutch 64 set forth in Clauson is that “[t]he clutch 64 may be a one-way driven clutch such that rotation of the high pressure spool 33 does not drive rotation of the bowed rotor prevention motor 44.” This operation is unrelated to any speed thresholds. In fact, Clauson is completely silent regarding decoupling the clutch 64 in response to any speed threshold at all.”

Respectfully, these arguments are non-persuasive. Clausen discloses a method of mitigating thermal bowing in a gas turbine engine 10, the method comprising: decoupling a first accessory assembly 62 from a first rotor assembly 33 via a first clutch assembly 64 disposed between the first accessory assembly and the first rotor assembly, wherein decoupling the first accessory assembly and the first rotor assembly occurs at and below a first speed threshold, as the clutch is decoupled during maintenance or a startup operation; and flowing a fluid via 66 through the gas turbine engine (the air turbine starter is part of the gas turbine engine) to induce rotation of the first rotor assembly decoupled from the first accessory assembly (claim 12). 

Applicant has presented similar arguments with regard to the rejection of claim 24 under 35 U.S.C. 103 as being unpatentable over Clauson 9,664,070 in view of Nelson 4,733,529, which are respectfully disagreed with for the reasons previously forth above.



Specification
The disclosure is objected to because of the following informalities: Appropriate correction is required.
In paragraph 2, line 5, “of bowed” should be changed to -- of a bowed --.
	In paragraph 2, line 5, “Bowed” should be changed to -- A bowed --.
There are two paragraphs numbered as [001]. 
The amendment dated October 21, 2012 to the specification at paragraph [002] to correct the informalities in the specification is noted with appreciation, however it refers to the wrong paragraph number. Note that the changes must be made to the specification of the originally filed application. It is suggested that Applicant submit a Substitute Specification correcting the problems caused by the two paragraphs numbered as [001]. 
	
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: an energy source in claims 17-18 and 20; a first clutch mechanism in claim 23, an energy source in claims 27 and 29; and a first clutch mechanism in claim 31.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 27-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 27, the second to last line, “an energy source” is a double recitation of the previously recited energy source in claim 27, causing ambiguity.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 12, 16-18, 21-24, 27, and 30-31 (as far as claims 27 and 30-31 are definite and understood) are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nelson 4,733,529.
Disclosed is a method of mitigating thermal bowing, the method comprising: decoupling a first accessory assembly (the first accessory assembly is attached to accessory shaft 20) from a first rotor assembly (the turbine) via a first clutch assembly 26 disposed between the first accessory assembly and the first rotor assembly, wherein decoupling the first accessory assembly and the first rotor assembly occurs at a first speed threshold (step 60); and flowing a fluid (the fluid provided by wind; see column 3, lines 61-64 and column 6, lines 61-65, for example) 
The first clutch assembly decouples the first accessory assembly from the first rotor assembly between the first accessory assembly and the first rotor assembly (claim 16).
Also disclosed is a method of rotating the first rotor assembly to mitigate thermal bowing in the gas turbine engine, the method comprising: decoupling the first accessory assembly from the first rotor assembly via the first clutch assembly disposed between the first accessory assembly and the first rotor assembly, wherein the first clutch assembly decouples the first accessory assembly from the first rotor assembly between the first accessory assembly and the first rotor assembly, wherein decoupling the first accessory assembly and the first rotor assembly occurs at the first speed threshold; and rotating the first rotor assembly via an energy source (the wind) providing energy to the first clutch assembly and the first rotor assembly (claim 17).
The energy source provides intermittent bursts or continuous flows of energy to intermittently or continuously rotate the first rotor assembly, as wind is intermittent or steady (claim 18).
The gas turbine engine is configured to mitigate thermal bowing by decoupling the first accessory assembly from the first rotor assembly via the first clutch assembly disposed between the first accessory assembly and the first rotor assembly at the first speed threshold, and flowing the fluid through the gas turbine engine to induce rotation of the first rotor assembly decoupled from the first accessory assembly, the gas turbine engine comprising: the first rotor assembly, comprising a first drive shaft 22 extended along a longitudinal direction; a housing 18 coupled to the first rotor assembly to provide rotation of the first rotor assembly around an axial centerline; the first accessory assembly, configured to send and/or extract energy to and from the first rotor 
The first clutch assembly is disposed at a shaft 20 coupled to the first rotor assembly and the first accessory assembly, wherein the first clutch assembly decouples at least a portion of the shaft from the first rotor assembly and the first accessory assembly (claim 22).
The first clutch assembly comprises a first clutch mechanism in the form of the clutch to engage and disengage the first rotor assembly to and from the first accessory assembly, and the first clutch mechanism is disposed at a shaft 20 or 22 coupled to the first rotor assembly and the first accessory assembly (claim 23).
The first clutch assembly comprises a mechanical clutch in the form of a Torrington drawn cup roller clutch (claim 24).
The gas turbine engine is configured to rotate the first rotor assembly to mitigate thermal bowing by decoupling the first accessory assembly from the first rotor assembly via the first clutch assembly disposed between the first accessory assembly and the first rotor assembly, wherein the first clutch assembly decouples the first accessory assembly from the first rotor assembly between the first accessory assembly and the first rotor assembly, wherein decoupling the first accessory assembly and the first rotor assembly occurs at the first speed threshold, and rotating the first rotor assembly via the energy source providing energy to the first clutch assembly and the first rotor assembly, the gas turbine engine comprising: the first rotor assembly comprising the first drive shaft extended along a longitudinal direction; the housing coupled to the first rotor assembly to provide rotation of the first rotor assembly around the axial centerline; the first accessory assembly, wherein the first accessory assembly allows energy to and from the 
The first clutch assembly is disposed at a shaft 20 or 22 coupled to the first rotor assembly and the first accessory assembly, wherein the first clutch assembly decouples at least a portion of the shaft from the first rotor assembly and the first accessory assembly (claim 30).
The first clutch assembly comprises a first clutch mechanism to engage and disengage the first rotor assembly to and from the first accessory assembly, and the first clutch mechanism is disposed at a shaft 20 or 22 coupled to the first rotor assembly and the first accessory assembly (claim 31).

Claims 12, 14-18, 20-23, and 27-31 (as far claims 27-31 are definite and understood) are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Clauson 9,664,070 (figure 3).
Disclosed is a method of mitigating thermal bowing, the method comprising: decoupling a first accessory assembly 62 from a first rotor assembly 33 via a first clutch assembly 64 disposed between the first accessory assembly and the first rotor assembly, wherein decoupling the first accessory assembly and the first rotor assembly occurs at and below a first speed threshold, as the clutch is decoupled during maintenance or a startup operation; and flowing a fluid via 66 through the gas turbine engine 10 (the air turbine starter is part of the gas turbine 
The method further comprises coupling the first rotor assembly to a second rotor assembly 50 via a second clutch assembly 78 (claim 14).
The gas turbine engine comprises a second rotor assembly comprising a second drive shaft 58 extended along a longitudinal direction, wherein the first clutch assembly is further disposed between the first accessory assembly, the first rotor assembly, and the second rotor assembly, and wherein the gas turbine engine comprises a second clutch assembly 78 coupled to the first clutch assembly and the second rotor assembly, the method further comprising: rotating the second rotor assembly and the first rotor assembly via the flow of fluid through the gas turbine engine (claim 15).
The first clutch assembly decouples the first accessory assembly from the first rotor assembly between the first accessory assembly and the first rotor assembly (claim 16).
Also disclosed is a method of rotating the first rotor assembly to mitigate thermal bowing in the gas turbine engine, the method comprising: decoupling the first accessory assembly from the first rotor assembly via the first clutch assembly disposed between the first accessory assembly and the first rotor assembly, wherein the first clutch assembly decouples the first accessory assembly from the first rotor assembly between the first accessory assembly and the first rotor assembly, wherein decoupling the first accessory assembly and the first rotor assembly occurs at and below the first speed threshold; and rotating the first rotor assembly via an energy source 48 or 66 providing energy to the first clutch assembly and the first rotor assembly (claim 17).

The method further comprises: coupling the first rotor assembly to a second rotor assembly 50 or 58 via the second clutch assembly; and rotating the second rotor assembly and the first rotor assembly via the energy from the energy source (claim 20).
The gas turbine engine is configured to mitigate thermal bowing by decoupling the first accessory assembly from the first rotor assembly via the first clutch assembly disposed between the first accessory assembly and the first rotor assembly at the first speed threshold, and flowing the fluid through the gas turbine engine to induce rotation of the first rotor assembly decoupled from the first accessory assembly, the gas turbine engine comprising: the first rotor assembly, comprising an unnumbered first drive shaft extended along a longitudinal direction; a housing coupled to the first rotor assembly (the high pressure spool 33 is inherently contained in a housing of the gas turbine engine near 24) to provide rotation of the first rotor assembly around an axial centerline; the first accessory assembly, configured to send and/or extract energy to and from the first rotor assembly; and the first clutch assembly disposed between the first rotor assembly and the first accessory assembly, configured to decouple the first rotor assembly to and from the first accessory assembly at and below the first speed threshold of the first rotor assembly (claim 21).
The first clutch assembly is disposed at an unnumbered shaft coupled to the first rotor assembly and the first accessory assembly, wherein the first clutch assembly decouples at least a portion of the shaft from the first rotor assembly and the first accessory assembly (claim 22).

The gas turbine engine is configured to rotate the first rotor assembly to mitigate thermal bowing by decoupling the first accessory assembly from the first rotor assembly via the first clutch assembly disposed between the first accessory assembly and the first rotor assembly, wherein the first clutch assembly decouples the first accessory assembly from the first rotor assembly between the first accessory assembly and the first rotor assembly, wherein decoupling the first accessory assembly and the first rotor assembly occurs at the first speed threshold, and rotating the first rotor assembly via the energy source providing energy to the first clutch assembly and the first rotor assembly, the gas turbine engine comprising: the first rotor assembly comprising an unnumbered first drive shaft extended along a longitudinal direction; the housing coupled to the first rotor assembly to provide rotation of the first rotor assembly around the axial centerline; the first accessory assembly, wherein the first accessory assembly allows energy to and from the first rotor assembly; the first clutch assembly disposed between the first rotor assembly and the first accessory assembly, wherein the first clutch assembly decouples the first rotor assembly to and from the first accessory assembly, wherein decoupling the first accessory assembly and the first rotor assembly occurs at or below the first speed threshold; and the energy source device disposed within the housing, wherein the energy source device rotates the first rotor assembly via the first clutch assembly (claim 27).
The engine comprises the second rotor assembly comprising the second drive shaft 58 extended along the longitudinal direction, wherein the first clutch assembly is further disposed 
The second clutch assembly is configured to couple the first rotor assembly to the second rotor assembly; and the energy source device is configured to rotate the second rotor assembly and the first rotor assembly (claim 29).
The first clutch assembly is disposed at the shaft coupled to the first rotor assembly and the first accessory assembly, wherein the first clutch assembly decouples at least a portion of the shaft from the first rotor assembly and the first accessory assembly (claim 30).
The first clutch assembly comprises the first clutch mechanism to engage and disengage the first rotor assembly to and from the first accessory assembly, and wherein the first clutch mechanism is disposed at the shaft coupled to the first rotor assembly and the first accessory assembly (claim 31).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.




Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Clauson 9,664,070 in view of Nelson 4,733,529.
Clauson discloses a gas turbine engine substantially as claimed as set forth above including the first clutch assembly, but does not disclose that the type of the clutch assembly is a mechanical clutch assembly.

Nelson shows a gas turbine engine, with a method comprising: decoupling a first accessory assembly (the first accessory assembly is attached to accessory shaft 20) from a first rotor assembly (the turbine) via a first clutch assembly 26 disposed between the first accessory assembly and the first rotor assembly, the first clutch assembly comprising a mechanical clutch in the form of a Torrington drawn cup roller clutch, as a viable type of clutch that allows for decoupling the first accessory assembly from the first rotor assembly via the first clutch assembly.

.
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over either (Nelson 4,733,529 or Clauson 9,664,070) in view of Applicant’s Admitted Prior Art.
Nelson or Clauson disclose gas turbine engines substantially as claimed as set forth above, but do not disclose a mechanical switch coupled to the first clutch assembly, wherein 
switching of the mechanical switch engages and disengages the first clutch assembly to and from the first rotor assembly.

Official Notice was taken in the most recent Office Action that clutches in the form of clutch assemblies commonly have a mechanical switch coupled to the clutch assembly, wherein switching of the mechanical switch engages and disengages the clutch assembly to and from a rotor, for the purpose of allowing for selectively engaging and disengaging the clutch assembly to and from the rotor in order to control power application. Applicant did not traverse the examiner’s assertion of official notice.  Pursuant to MPEP 2144.03, the common knowledge or well-known in the art statement is taken to be admitted prior art because applicant failed to traverse the Examiner’s assertion of official notice.  

.
Allowable Subject Matter
Claim 26 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christopher Verdier whose telephone number is (571)272-4824. The examiner can normally be reached Monday-Friday 7:00-3:30.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowksi can be reached on 571-270-7944. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Christopher Verdier/Primary Examiner, Art Unit 3745